          Case 1:19-cv-03826-ER Document 46 Filed 05/10/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________

DONALD J. TRUMP, DONALD J. TRUMP JR.,
ERIC TRUMP, IVANKA TRUMP,

and                                             Docket No. 1:19-cv-03826-ER

THE DONALD J. TRUMP REVOCABLE
TRUST, THE TRUMP ORGANIZATION,
INC., TRUMP ORGANIZATION LLC, DJT
HOLDINGS LLC, DJT HOLDINGS
MANAGING MEMBER LLC, TRUMP
ACQUISITION LLC, and TRUMP
ACQUISITION, CORP.,

                   Plaintiffs,

v.

DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,

                   Defendants,

and

COMMITTEE ON FINANCIAL SERVICES
OF THE U.S. HOUSE OF
REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON
INTELLIGENCE OF THE U.S. HOUSE OF
REPRESENTATIVES,

                   Intervenor-Defendants.

__________________________________________


     DEFENDANT CAPITAL ONE FINANCIAL CORPORATION’S STATEMENT OF
     POSITION AS TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
            Case 1:19-cv-03826-ER Document 46 Filed 05/10/19 Page 2 of 2



       Defendant Capital One Financial Corporation (“Capital One”), through its counsel,

Murphy & McGonigle, PC, provides the following statement of its position as to Plaintiffs’

Motion for a Preliminary Injunction, in advance of oral argument scheduled for May 22, 2019 at

2:30 p.m.

       On May 3, 2019, the Court granted the motion of the United States House of

Representatives’ Committee on Financial Services and the Permanent Select Committee on

Intelligence (the “Committees”) to intervene as Defendants in this action. Plaintiffs seek to

enjoin the Committees from enforcing subpoenas that were issued by the Committees, and to

enjoin Capital One from complying with the subpoena issued to it. The subpoena issued to

Capital One, by its terms, compels Capital One to produce certain documents in its possession.

Although Capital One is the recipient of a subpoena issued by the Committee on Financial

Services, the dispute in this action is between Plaintiffs and the Committees. Accordingly,

Capital One takes no position on the merits of Plaintiffs’ Motion for Preliminary Injunction.


                                              Respectfully submitted,

Dated: May 10, 2019                           MURPHY & MCGONIGLE, P.C.
       New York, New York

                                              By: _s/ James A. Murphy____________
                                                  James A. Murphy
                                                  jmurphy@mmlawus.com
                                                  Steven D. Feldman
                                                  sfeldman@mmlawus.com
                                                  1185 Avenue of the Americas, 21st Floor
                                                  New York, New York 10036
                                                  (212) 880-3999

                                              Attorneys for Defendant Capital One Financial
                                              Corporation




                                                 2
